Citation Nr: 0903176	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  04-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for pleural 
plaques and calcified asbestosis node. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from November 1942 to 
October 1947.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which granted service connection for 
pleural plaques and calcified asbestosis node and assigned a 
0 percent (non-compensable) evaluation effective in July 
2002. 

The Board remanded the case to the RO for further development 
in May 2007.  Development has been completed and the case is 
once again before the Board for review.


FINDING OF FACT

Pulmonary function testing has not shown a Forced Vital 
Capacity (FVC) in 1 second of 75 to 80 percent.  The veteran 
has a DLCO (SB) of 72.8 and 73 percent predicted; however, 
medical evidence shows that DLCO (SB) values are not a valid 
indication of respiratory functional impairment due to 
service-connected disability in this case.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for pleural plaques 
and calcified asbestosis node are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.31, 4.97, Diagnostic Code 6833 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a July 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A May 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in May 2007.  
The RO readjudicated the case in a July 2008 supplemental 
statement of the case.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Board notes 
that the May 2007 remand order directed the RO to obtain 
medical records from the Austin Medical Center Mayo Health 
Clinic Respiratory Care Department in compliance with VA's 
duty to assist.  In a May 2007 correspondence, the RO 
requested that the veteran complete and return enclosed 
Authorization and Consent Forms for the Austin Medial Center 
so that such records could be requested.  The veteran signed 
and returned several blank authorization forms in June 2007; 
however, he did not fill out the name and address of the 
institution or physician on the front of the forms.  Further, 
in an attached statement, the veteran stated, "I've decided 
that other than my own statements and comments, I have no 
further information to give you at this time."  The RO, 
therefore, was unable to obtain records from the Austin 
Medical Center.  See 38 C.F.R. § 3.655; see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty 
to assist is not always a one-way street, or a blind alley, 
and that the veteran must be prepared to cooperate with the 
VA's efforts to provide an adequate medical examination and 
submit all the medical evidence supporting his claim.)  
Further, it appears that the June 2008 VA examiner had access 
to updated treatment reports from the Austin Medical Center 
Mayo Health Clinic, and relevant findings were described in 
the VA examination report.  Therefore, any failure to obtain 
the veteran's records from the Austin Medical Center has not 
resulted in prejudice to the veteran.  In light of the 
foregoing, the Board finds that the RO substantially complied 
with the terms of the May 2007 remand order.  See Stegall v. 
West, 11 Vet. App. 268, 270 (1998).  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.



B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the veteran's service-connected 
disabilities result in symptoms that would warrant different 
ratings.

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2008).  

Asbestosis is rated under the General Rating Formula for 
Interstitial Lung Disease.   Diagnostic Code 6833 
(asbestosis) assigns ratings based on pulmonary function test 
findings.  A 10 percent evaluation is assigned with a Forced 
Vital Capacity (FVC) in 1 second of 75 to 80 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833 
(2008).  A 30 percent evaluation is assigned with a FVC of 65 
to 74 percent, or a DLCO (SB) of 56 to 65 percent predicted.  
Id.  A 60 percent evaluation is assigned with a FVC of 50 to 
64 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  Id.  A 100 percent evaluation is assigned with 
demonstrated evidence of an FVC of less than 50 percent of 
predicted value, or; DLCO (SB) of less than 40 percent of 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiac or respiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  Id.

38 C.F.R. § 4.96 (d) enumerates special provisions for the 
application of evaluation criteria for Diagnostic Codes 6600, 
6603, 6604, 6825-6833, and 6840-6845.  (1) Pulmonary function 
tests (PFT's) are generally required to evaluate these 
conditions.  (2) If the DLCO (SB) test is not of record, 
evaluate based on alternative criteria as long as the 
examiner states why the test would not be useful or valid in 
a particular case.  (3) When PFT's are not consistent with 
clinical findings, evaluate based on the based on the PFT's 
unless the examiner states why they were not a valid 
indication of respiratory functional impairment in a 
particular case.  (4) Post-bronchodilator studies are 
required when PFT's are done for disability evaluation 
purposes, except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states why.  (5) When evaluating based on PFT's, use 
post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless post-bronchodilator 
results were poorer than the pre-bronchodilator results.  In 
that case, use the pre-bronchodilator values for rating 
purposes.  (6) When there is a disparity between the results 
of different PFT's so that the level of evaluation would 
differ depending on which test result is used, use the test 
result that the examiner states most accurately reflect the 
level of disability.  38 C.F.R. § 4.96 (d) (2008).

VA treatment records do not reflect current treatment for 
asbestosis.  See VA treatment records, 2002 to 2007.  The 
veteran was noted to have chronic dyspnea on exertion, and 
shortness of breath.  Id.  Physical examinations show that 
the veteran's lungs were clear to auscultation.  Id.  An 
April 2005 treatment report noted that the veteran's 
asbestosis seemed at baseline; chronic dyspnea on exertion 
was noted.     

The veteran was afforded a VA examination in February 2002.  
The examiner reviewed the veteran's cardiac history and noted 
that there were symptoms associated with the cardiac 
disability to include dyspnea.  On examination, the veteran 
was unable to proceed through any physical exercise due to 
his inability to tolerate exertion.  Pulmonary function 
testing reflected a FVC of 98 percent predicted.  The Board 
notes, however, that this percentage was based on pre-
bronchodilator studies.  Post-bronchodilator studies were not 
completed.  DLCO (SB) values were not recorded.  The 
diagnoses were calcified pleural plaques that were consistent 
with asbestos exposure and history of cardiovascular disease, 
status post coronary artery bypass surgery as well as left 
carotid endarectomy.  The examiner stated that the veteran's 
breathing problem was related to his cardiac insufficiency.  

September 2003 pulmonary function testing, completed at 
Austin Medical Center Mayo Health System, reflects a FVC of 
93.5 percent predicted based on pre-bronchodilator results.  
Post-bronchodilator results reflect a FVC of 3.41/3.87 
predicted, or 88 percent predicted.  Post-bronchodilator 
results reflect a DLCO (SB) of 14.09/19.28 predicted, or 73 
percent predicted.  

The veteran was afforded an additional VA examination in June 
2008 to determine the status of his service-connected pleural 
plaques and calcified asbestosis node.  The VA examiner noted 
the veteran's history of asbestos exposure with subsequent 
pleural plaques identified on chest x-ray.  He stated that 
there was no diagnosis of asbestosis.  The veteran reported 
symptoms of shortness of breath.  The veteran also had a 
history of hypertension, mild congestive heart failure, and 
coronary artery disease.  In October 2001 the veteran was 
described as having an angina equivalent, namely dyspnea with 
exertion, and was diagnosed with Canadian cardiovascular 
class II dyspnea.  The examiner stated that in April 2006, 
the veteran's physician from the Austin Medical Center Mayo 
Health Clinic reported that his exertional dyspnea was 
probably on the basis of left ventricular diastolic 
dysfunction, as they were not able to find any other 
pulmonary or cardiac explanations.  The veteran received 
extensive apical evaluation for his dyspnea on exertion.  In 
October 2007, the veteran was evaluated by a cardiologist at 
the Austin Medical Center whose assessment was that his 
dyspnea may be multifactorial and had been chronic, but he 
could not completely ascribe this to underlying coronary 
artery disease.  

Physical examination and pulmonary function testing was 
completed in conjunction with the June 2008 VA examination.  
Pulmonary function test results reflect a FVC of 118.9 
percent predicted and a DLCO (SB) of 72.8 percent predicted.  
The veteran was found to have normal spirometry.  X-rays 
revealed calcified pleural plaque, which may indicate 
previous asbestos exposure, with no acute airspace disease.  

The VA examiner provided the following opinion summary:  It 
is less likely as not that the veteran's current condition of 
dyspnea on exertion is a result of his service-connected 
bilateral pleural plaques.  The examiner stated that he was 
in agreement with the cardiologist in that the veteran's 
dyspnea on exertion is probably multifactorial.  He stated 
that the multiple factors would include coronary artery 
disease, mild congestive heart failure, and reduction in left 
ventricular function.  Current pulmonary function testing was 
normal.  There was no objective evidence of a loss of 
ventilatory capacity due to the pleural plaques.  The 
examiner stated that in asbestos-related disease, primarily 
in asbestosis, which the veteran did not have, the FVC is the 
more sensitive test to assess lung impairment as opposed to 
the DLCO since this is a nonspecific test.  The examiner 
stated that patients with pleural plaques most often have 
normal pulmonary function and produce no impairment 
characterized by restriction.  The examiner stated that 
although the veteran's pleural plaques had been stable over 
the years, he was at an increased risk of developing diffuse 
pleura fibrosis. 

The veteran is currently assigned a 0 percent (non-
compensable) evaluation under Diagnostic Code 6833.  As noted 
above, ratings are assigned based on pulmonary function test 
findings.  Pulmonary function testing has not shown a FVC in 
1 second of 75 to 80 percent to warrant a higher 10 percent 
evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 
(2008).  September 2003 and June 2008 pulmonary function 
tests reflect post-bronchodilator FVCs of 88 percent 
predicted and 118.9 percent predicted, respectively.  Pre-
bronchodilator values may also be considered for rating 
purposes where they would result in a higher evaluation.  See 
38 C.F.R. § 4.96 (d)(5).  In the present case, pre-
bronchodilator values, to include the February 2003 FVC of 98 
percent, would not result in a higher rating.  

A higher 10 percent evaluation may also be assignable with a 
DLCO (SB) of 66 to 80 percent predicted.  See 38 C.F.R. § 
4.97, Diagnostic Code 6833 (2008).  September 2003 and June 
2008 pulmonary function tests reflect a DLCO (SB) of 73 
percent predicted and 72.8 percent predicted respectively.  
In the present case, however, there was no objective evidence 
of a loss of ventilatory capacity due to the pleural plaques.  
The June 2008 VA examination, instead, shows that the 
veteran's dyspnea on exertion was due to non-service 
connected coronary artery disease, mild congestive heart 
failure, and reduction in left ventricular function.  The 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See 38 C.F.R. § 3.102 
(2005); Mittleider v. West, 11 Vet. App. 181 (1998) citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In the 
present case, however, objective medical evidence shows that 
the veteran's DLCO (SB) values are a reflection of dyspnea on 
exertion due to his cardiac disabilities, rather than his 
service-connected pleural plaques and calcified asbestosis 
node.  

The June 2008 VA examiner stated that in this case, the FVC 
is the more sensitive test to assess lung impairment as 
opposed to the DLCO.  According to CAVC, "the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board. Id.  The Board finds that the June 2008 VA opinion, 
which determined that DLCO (SB) values were not a good 
indicator of the severity of veteran's respiratory 
disability, is probative.  The medical evidence reviewed and 
discussed by the examiner was factually accurate.  Based on 
all the evidence and on his expertise, the examiner provided 
a fully articulated opinion and provided sound reasoning for 
his conclusion.  His opinion is well supported by medical 
evidence of record.  

38 C.F.R. § 4.96 (d)(2) provides that if the DLCO (SB) test 
is not of record, the disability should be evaluated based on 
alternative criteria as long as the examiner states why the 
test would not be useful in a particular case.  Although DLCO 
(SB) results are of record, the June 2008 VA examiner has 
indicated that this would not be a useful test.  38 C.F.R. § 
4.96 (d)(2) provides that ratings should be based on 
pulmonary functional testing unless the examiner states why 
the test was not a valid indication of respiratory functional 
impairment in a particular case.  In this particular case, 
the June 2008 VA examiner determined that FVC values were 
more probative than DLCO (SB) values.  The examiner indicated 
that DLCO (SB) values were not a valid indication of the 
veteran's impairment.  As such, the Board finds that a rating 
based on the FVC values alone is appropriate.  

In short, because pulmonary function testing does not reflect 
a FVC in 1 second of 75 to 80 percent; and DLCO (SB) values 
are not a valid indication of respiratory functional 
impairment in this case; a compensable evaluation for 
service-connected pleural plaques and calcified asbestosis 
node is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 
6833 (2008).  

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's service-connected pleural plaques and calcified 
asbestosis node warrants a compensable rating evaluation.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.





ORDER

An initial compensable evaluation for service-connected 
pleural plaques and calcified asbestosis node is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


